Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Append the following to the title: -- FOR MORE ACCURATELY REMOVING A BACKGROUND PATTERN FROM AN IMAGE –

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.  However, these references were reviewed and are discussed in the Written Opinion as provided in the NPL references in the IDS: reference(s) JP2005-301713 and JP2012-248948 are general background reference(s) covering background data separation from foreground data.
Applicant has provided an explanation of relevance of cited document(s) JP2001-111816, JP2017-027365 and JP H10-143607 on page(s) 2-3 of the specification.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed at an IMAGE PROCESSING DEVICE, CONTROL METHOD AND CONTROL PROGRAM FOR MORE ACCURATELY REMOVING A BACKGROUND PATTERN FROM AN IMAGE.
Claim 1 is allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches either individually or in combination the following underlined limitations: “... detect a thin line having a width equal to or less than a predetermined number of pixels from the multi-valued image, and generate a background pattern removal image in which the thin line is removed from the binary image, based on the thin line detected from the multi-valued image.”
Independent claims 9 and 10 are similarly cited as claim 1 above.
Dependent claims 2-8 and 11-20 are inherently allowed.
The closest prior art as included above, JP H10-143607, does not anticipate nor render obvious the above cited limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672